Citation Nr: 0810856	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to service connection for a right ankle disorder, 
claimed as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1947 to August 
1947 and from September 1948 to September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

A travel Board hearing was held in September 2007 at the RO 
in Portland, Oregon, before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

The service medical records are entirely negative for any 
complaints, treatment or diagnosis related to the right 
ankle, arthritis of the right ankle was not diagnosed during 
the first post-service year, and the record does not contain 
any competent evidence establishing that a right ankle 
disorder initially diagnosed years after the veteran's 
discharge from service, is etiologically related either to 
service or to a service-connected disability.


CONCLUSION OF LAW

The veteran's claimed right ankle disorder was not incurred 
in active military service, to include on a presumptive 
basis, nor is such disorder secondarily related to any 
service-connected disability, to include a right knee 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
November 2003, and July 2005 both before and after the 
initial adjudication of the claim in September 2004.

The requirements with respect to the content of the VCAA 
notice were met in this case. VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 and 
2005 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection claim for a 
right ankle disorder.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and statements in support of his claim.

The 2003 VCAA notice letter that was provided to the veteran 
specifically contained the "fourth element," and the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the veteran in the rating 
decision and statement of the case (SOC) of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate the claim.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Accordingly, the duty to notify 
has been fully met in this case and the veteran was made 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In fact, in April 2006, 
the veteran specifically indicated that he had no other 
information or evidence to give VA to substantiate the claim.  
However, in 2007, additional evidence was provided for the 
record accompanied by a waiver.  Subsequently, the veteran 
has not indicated that he has any additional evidence to 
present or identify in pursuit of his claim.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was furnished for the veteran in 
correspondence from VA dated in March 2006.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and private and VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.   
In addition, he was scheduled for and underwent a VA 
examination in February 2004.  The Board concludes that VA 
has done everything reasonably possible to assist the veteran 
in obtaining a complete record on appeal.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Factual Background

Service medical records (SMRs) include a discharge 
examination dated in August 1947 (during the veteran's first 
period of service) which shows that the veteran had no 
muskuloskeltal defects.  SMRs from the veteran's second 
period of service show that the veteran was admitted for 
hospitalization in early June 1949 for possible torn medial 
cartilage of the right knee.  It appears that the injury was 
caused when the veteran was wrestling with another soldier 
and twisted his right knee.  While hospitalized in June 1949, 
X-ray films revealed a bucket handle tear of the right medial 
meniscus.  Arthrotomy with resection of the medial meniscus 
was performed in June 1949.  Ultimately, the veteran was 
discharged from service due to the right knee disability.  
The SMRs were entirely negative for complaints, treatment or 
a diagnosis relating to the right ankle and there is no 
reference to any right ankle injury.

A post-service VA examination report dated in April 1950 
indicated that X-ray films of the right knee revealed the 
presence of mild arthritis.  In a May 1950 rating decision, 
service connection was granted for a right knee disability 
and a 10 percent evaluation was assigned.  

A review of VA medical records dated from 1996 to 2001 shows 
that the veteran was seen in December 1998 with complaints of 
a several year history of right ankle pain, becoming 
progressively worse.  He gave a history of an industrial 
accident in which he was driving and forklift and fell off, 
resulting in injuries to the wrist, shoulder and ankle.  X-
ray films revealed osteoarthritis of the right ankle.  An 
entry dated in August 1999, indicates that the veteran was 
seen for orthopedic follow-up in August 1999, at which time 
the doctor noted that he had previously seen the veteran for 
osteoarthritis of the right ankle.  The record stated that 
the veteran was using an ankle brace and did not want to 
pursue surgical options.  The veteran was seen by orthopedics 
in February 2000, for a follow-up post fracture.  At that 
time, limitation of motion was shown and a brace was issued.  
The veteran was seen with complaints of right ankle pain in 
November 2000.  X-ray films of the right ankle showed some 
arthritic changes and as assessment of continued degenerative 
joint disease (DJD) of the right ankle was made.  Records 
dated in October 2001 show that the veteran was seen by ER 
after falling on his right knee resulting in torn ligaments.  
An entry dated in November 2001 indicates that the veteran 
had undergone quadriceps tendon repair in October 2001 and 
was still in a hinged knee brace on the right side which was 
locked in extension.  

The veteran continued to be seen for complaints and treatment 
related to the right ankle in 2002 and 2003.  X-ray films 
were taken in May 2003, which revealed narrowing of the joint 
space medially with associated subchondral sclerosis.  

In October 2003, the veteran filed a service connection claim 
for a right ankle disorder, stating that his service-
connected right knee injury had resulted in falls and 
consequent injuries to other parts of his body including the 
right ankle.  

VA records dated in December 2003 indicate that the veteran 
was seen with complaints of right ankle pain.  A long-
standing history of right ankle pain for 30 years, secondary 
to a twisting injury was noted.  Symptoms of swelling for the 
past 5 years were also documented.  Physical examination 
revealed decreased motion of the right ankle.  X-ray films 
revealed a hindfoot varus deformity and an osteophyte on the 
anterior surface of the talus.  There was no evidence of a 
fracture involving the talus, tibia or fibula.  Assessments 
of right ankle instability and degenerative joint disease 
were made.  The plan was to have a lateral heel wedge placed 
as well as a patellar bearing ankle fixation orthotic (AFO).  

Private medical records from Kaiser reveal that the veteran 
sustained a left knee injury in March 1992 when he fell 
getting out of his forklift, stepped on a piece of 4x4 and 
lost his footing.  Arthroscopic surgery of the left knee was 
performed in June 1992.  The Kaiser records also include a 
December 1992 statement from a doctor specializing in 
occupational medicine.  The doctor indicated that the veteran 
had a right foot disorder diagnosed as Morton's neuroma and 
opined that the etiology of this condition was most likely 
due to the altered mechanic of ambulating due to a left knee 
disorder.  The doctor further explained that the March 1992 
left knee injury was the major cause of the right foot 
condition, adding that it was not believed that the veteran's 
work activities as a forklift driver was a major contributing 
cause of the right foot condition.  The same doctor provided 
another opinion in December 1992 stating that the veteran's 
foot orthotics were related to the left knee injury.  In a 
January 1993 statement, the same doctor explained that the 
veteran also had suspected Morton's neuroma of the left foot, 
but could not state to a medical probability that this was 
related to the left knee injury.  In February 1993, the same 
doctor, after having conferred with several experts, 
clarified all of the previous medical opinions and opined 
that the diagnosed Morton's neuroma of the feet was neither 
related to the veteran's work activities or to his March 1992 
left knee injury.

A VA examination of the joints was conducted in February 
2004.  The veteran gave a history of sustaining an industrial 
accident to the right knee in 1992, and reported that this 
resulted in secondary injuries affecting areas including the 
left knee and right ankle.  He also gave a history of falling 
in 2001 rupturing the quadriceps on the right knee.  On 
examination, he did not complain of any instabilities or 
falls during the last couple of years.  He reported that he 
had retired due to back pain. The veteran indicated that the 
right ankle did not become symptomatic until the fall of 
1992, when he reports that he fell off a forklift due to the 
right knee.  Objective examination of the right ankle 
revealed limitation of motion, swelling and tenderness 
without evidence of instability or malalignment.  An 
assessment of degenerative osteoarthritis of the right ankle 
with Achilles tendonitis was made.  After reviewing the 
evidence, the examiner opined that it was not at least as 
likely as not that the veteran's service-connected right knee 
disability resulted in a right ankle injury.  The examiner 
further observed that driving a forklift usually necessitated 
getting off on the left leg and not the right leg, due to the 
shifting case on the forklift of most models.  

VA records show that the veteran underwent revision of the 
right tibiotalar fusion, due to non-union, in February 2005.  
Records dated throughout the remainder of 2005 and into early 
2006 reflect continued follow up treatment for the right 
ankle.  X-ray films taken in January showed persistent non-
union of the fusion site and an impression of failed ankle 
fusion was made.  

The veteran presented testimony at a travel Board hearing 
held in September 2007.  At the hearing, the veteran 
presented a copy of a December 1992 medical opinion 
indicating that the veteran's foot orthotics were related to 
his left knee injury (duplicative of evidence previously of 
record), and a photograph of himself driving a forklift (this 
evidence was accompanied by a waiver).  At the hearing, the 
veteran and his representative explained that the forklift 
that the veteran drove was larger than usual, and stated that 
the veteran put his right foot down which then gave way and 
caused the accident in March 1992.  The parties contended 
that the VA examiner (2004) made an assumption of facts not 
in the record and that therefore the VA examination was 
flawed.  The veteran indicated that he had undergone three 
right ankle surgeries since the 1992 accident.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
arthritis, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2007).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, herein, to the extent applicable, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

The veteran contends that service connection is warranted for 
a right ankle disorder, which he primarily contends is 
attributable/secondary to a service connected right knee 
disability.  As a practical matter, the veteran does not 
maintain that he sustained any injury to the right ankle 
during service.  In addition, he has not described having any 
significant or chronic symptomatology of the right ankle 
during and since service, nor does the evidence reflect this.  
The SMRs are entirely negative for any reference to a right 
ankle injury and do not document complaints, treatment or a 
diagnosis relating to the right ankle.  Moreover, there has 
been no clinical evidence which establishes the presence of 
arthritis of the right ankle during the first post-service 
year.  Moreover, the record contains no clinical or competent 
evidence or opinion etiologically linking currently diagnosed 
arthritis of the right ankle, directly to the veteran's 
period of service, or any incident therein.  Accordingly, 
service connection under the theory of direct incurrence or 
on a presumptive basis (in cases where arthritis manifests 
during the first post-service year) is not warranted.

In the alternative, the primary argument is that currently 
manifested arthritis of the right ankle is secondarily 
related to a service-connected right knee disability.  
Clinical records show that the right ankle has been 
symptomatic since at least 1998 and the veteran maintains 
that his right ankle problems began in 1992 after the 
forklift accident.  Significantly, medical records dated in 
1992 reflect that it was the left knee that was injured in 
1992, without indication of right knee involvement in causing 
that injury, and without any indication of injury to the 
right ankle at that time.  The 1992 records do contain 
references to Morton's neuroma of the both feet diagnosed in 
1992, and it was ultimately was determined by competent 
medical opinion that this was neither related to the 
veteran's work activities or to his March 1992 left knee 
injury.  A duplicate medical opinion dated in December 1992 
and provided for the record at the September 2007 hearing 
discusses the relationship between the veteran's foot 
orthotics and a nonservice-connected left knee injury and 
hence that opinion is not probative or supportive of the 
claim on appeal.

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (to include a service-connected 
condition) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  When examined by VA in 
2004, an assessment of degenerative osteoarthritis of the 
right ankle with Achilles tendonitis was made.  After 
reviewing the evidence, the examiner opined that it was not 
at least as likely as not that the veteran's service-
connected right knee disability resulted in a right ankle 
injury.  There is no contrary medical evidence or opinion of 
record nor is there any competent evidence or medical opinion 
on file etiologically linking the claimed right ankle 
disorder to falls allegedly caused by the service-connected 
right knee disability.

In rendering the aforementioned medical opinion in 2004, the 
VA examiner observed that driving a forklift usually 
necessitated getting off on the left leg and not the right 
leg, due to the shifting case on the forklift of most models.  
The parties contended that the VA examiner (2004) made an 
assumption of facts not in the record and that therefore the 
VA examination was flawed.  Having reviewed the examination 
report, the Board observes that the VA examiner merely made a 
general observation and there is no indication that this 
observation, in and of itself, or in any significant way, 
provided the basis for the ultimate conclusion reached.  
Accordingly, the 2004 VA examination is not determined to be 
"flawed."   

With respect to the veteran's statements and testimony 
pertaining to his own belief that an etiological relationship 
exists between currently manifested arthritis of the right 
ankle and the service connected disability of the right knee 
to include falls claimed to be caused by the right knee 
disability, it is well established that as a layman, the 
veteran is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and service connection 
for a right ankle disorder under either the basis of direct 
service incurrence, presumptive incurrence, or based upon a 
secondary relationship, must be denied.  38 U.S.C.A. §§ 1110, 
1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  



ORDER

Entitlement to service connection for a right ankle disorder, 
either on the basis of direct service incurrence or as 
secondary to service-connected disability, or for arthritis 
of the right ankle based on a presumption of service 
incurrence, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


